DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the at least one spatial direction as claimed (at least claims 1 and 14) and the positioning projections having a latching connection with the housing (claim 3), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 14 requires that the first positioning projections are configured to bear against an angled-over edge and, as a result, to position the handle lever with the housing in at least one spatial direction in relation to the handle cutout. At the instant, it is unclear what is claimed here.

    PNG
    media_image1.png
    671
    420
    media_image1.png
    Greyscale

As shown above, when the projection 20 bears against the angled edge 30 is not guiding the handle into the cut-out in different directions. As seen, it t is just guiding the handle lever into the cut-out in only one direction. Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.


At the instant, it is unclear how the projections are latched to the housing. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017211550 to Low et al (Low) in view of DE 3712376 to Honer and CN 108625670 to Yang et al (Yang).

    PNG
    media_image2.png
    683
    1297
    media_image2.png
    Greyscale


The housing can be oriented on a vehicle body vehicle body (201) that has a handle cut-out (at 203).

First, Low fails to disclose that the housing is oriented on an outer side that forms a part of the outer surface of the vehicle body. Low just shows that the outer surface is composed of one side.

    PNG
    media_image3.png
    741
    763
    media_image3.png
    Greyscale

Honer teaches that it is well known in the art to provide a housing (6) for a handle lever (2), wherein the housing is positioned between a vehicle body outer side (7) that forms part of the outer surface (1) of a vehicle door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the outer surface of the vehicle described by Low with a vehicle body outer side, as taught by Honer, in order increase the securement of the housing as being fixedly secured between two surfaces.

Second, Low fails to disclose that the housing comprise positioning projection that will bear against an angled over edge of the outer part so as to align the handle lever and the housing with the cut-out. Low shows that the housing comprises a projection, but is not bearing the angle over edge when assembled.

    PNG
    media_image4.png
    764
    967
    media_image4.png
    Greyscale

Yang teaches that it is well known in the art to provide projections on a housing (2) that has a handle section, bearing against angled over edges of an outer surface (1) configured to guide and position the housing within a cut-out formed between the angled over edges.
. 

Allowable Subject Matter
Claims 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-13 are also allowed since the claims depend from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 5, 2021